DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-27 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of a “automatically providing program listings of the OTA content to the electronic devices, wherein the program listings of the OTA content are displayed in user interfaces of the electronic devices, and wherein the OTA content is modulated and upconverted in electronic signals that are wirelessly broadcast by a first system external to the media system, and non- OTA content is streamed over the Internet by a second system external to the media system; receiving a user selection of particular OTA content from one of the electronic devices from the program listings of the OTA content, wherein the user selection includes an indication that the particular OTA content is OTA content; receiving the electronic signals containing the OTA content broadcast by the first system external to the media system using an antenna, in response to receiving the user selection of the particular OTA content; processing, using a tuner, the received electronic signals to extract the particular OTA content therefrom; transmitting the extracted OTA content to said one of the electronic devices, for playback on a screen of said one of the electronic devices; receiving a second user selection of particular non-OTA content from said one of the electronic devices; determining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421